DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 8-10 are allowed.

The following is an examiner’s statement of reasons for allowance:  Van Houten (US 4,917,572) teaches a centrifugal fan having an impeller, having blades that intersect with opposing blades of a fan housing.  Fukuda et al (US 9,039,360) teaches a centrifugal fan having annular protruding ribs along an impeller.  Chen (US 2014/0290918) teaches a centrifugal fan having a heat dissipating fin array.  Cheng et al (US 2014/0127022), Kaneko et al (US 7,381,027) and Hwang et al (US 2009/0067991) teach a centrifugal fan having an annular partition about an impeller circumference.  The prior art does not teach nor render obvious a centrifugal fan having an impeller, an air inlet, an air outlet, a hub, a plurality of blades, at least one heat conductive annular portion, wherein the at least one heat conductive annular portion is connected to the plurality of blades and the impeller further comprises a muffle ring, and the muffle ring is connected to sides of the plurality of blades that are located adjacent to the air inlet as recited in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        

/LONG T TRAN/Primary Examiner, Art Unit 3747